DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 06/10/2020; and 
claims benefit as a CON of 16/352525, filed 03/13/2019, now abandoned;
which claims benefit as a CON of 15/942110, filed 03/30/2018, issued as PAT 10265402; 
which claims benefit as a CON of 15/655669, filed 07/20/2017, issued as PAT 10512694; 
which claims benefit as a CON of 13/951284, filed 07/25/2013, now abandoned; 
which claims benefit as a CIP of 13/191146, filed 07/26/2011, now abandoned; 
which claims benefit as a CIP of 12/906922, filed 10/18/2010, now abandoned; 
which claims benefit as a CIP of 12/341696, filed 12/22/2008, issued as PAT 8268791; 
which claims benefit as a CIP of 12/195192, filed 08/20/2008, now abandoned; 
which claims benefit as a CIP of 12/036963, filed 02/25/2008, issued as PAT 8642564; 
which claims benefit as a CIP of 11/193825, filed 07/29/2005, now abandoned; 
which claims benefit as a CIP of 11/127786, filed 05/11/2005, now abandoned; 


which claims benefit of provisional application 60/649958, filed 02/03/2005;
which claims benefit of provisional application 60/637284, filed 12/17/2004;
which claims benefit of provisional application 60/632038, filed 11/30/2004;
which claims benefit of provisional application 60/609890, filed 09/14/2004; 
which claims benefit of provisional application 60/604296, filed 08/25/2004.

Claims 8-26 are pending in the current application and are examined on the merits herein.

However, the parent applications upon which priority is claimed fail to provide adequate support under 35 U.S.C. 112 for the instant claim 18. No support is found for "diaglutide" recited in claim 18. 
Thus, the filing date of the claim 18 is deemed to be the filing date of the instant application, 06/10/2020. 
If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications. Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. § 112, first paragraph. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 18 recites "a GLP-1 analog selected from the group consisting of diaglutide, albiglutide, ..." (emphasis added) The terminology "diaglutide" is not recited in the specification, therefore the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 at line 3 recites "lixinsenatide". This appears to be a typographical error for "lixisenatide". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites "a GLP-1 analog selected from the group consisting of diaglutide, albiglutide, ..." (emphasis added) The specification does not define the compound diaglutide and the prior art does not define a GLP-1 analog named diaglutide. This term renders the scope of the claim indefinite because it is unclear how this compound is related to GLP-1 as a GLP-1 analog, and what compound is encompassed within the scope of the claim and what compound is excluded.
Claim 19 depends from claim 17 and recites "The method of claim 17, wherein the GLP-1 analog is liraglutide." Claim 17 recites "The method of claim 8, wherein the pharmaceutical composition comprises GLP-1." It is unclear if claim 19 requires the combination of both GLP-1 and the GLP-1 analog liraglutide or if claim 19 limits only the scope of the alternative where the method comprises administering both GLP-1 and a GLP-1 analog encompassed within the scope of claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-11, 13-16, 20, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meezan et al. (US 5,661,130, issued 26 Aug 1997, provided by Applicant in IDS mailed 04 Sep 2020).
Meezan et al. discloses method of increasing the absorption of a compound via the ocular, nasal, nasolacrimal or inhalation route into the circulatory system of a patient. In particular, a method comprising administering with the compound an absorption enhancer comprising a nontoxic, nonionic alkyl glycoside is provided. Additionally provided are methods of raising or lowering the blood glucose level by administering glucagon or insulin, respectively, with such absorption enhancers. (abstract) Meezan et al. discloses methods for raising or lowering the blood glucose level in a subject utilizing the provided method for increasing absorption of compounds, and thus treating hypoglycemia or diabetes mellitus, respectively. (column 4, lines 15-20) Meezan et al. discloses preferred concentrations of alkyl glycosides are those within the range of 0.01-1%, and even more preferred are concentrations within the range of 0.125-0.5%. (column 6, lines 60-65) Meezan et al. discloses the administration can include a protease or peptidase inhibitor, either mixed with the alkyl glycoside and compound and then administered, or it can be administered separately, (column 7, lines 1-10) meeting limitations of claims 23-24. Meezan et al. discloses the compound can be administered in a format selected from the group consisting of a drop, a spray, an aerosol and a sustained release format. The spray and the aerosol can be achieved through use of the appropriate dispenser. The sustained release format can be an ocular insert, erodible microparticulates, swelling mucoadhesive particulates, pH sensitive microparticulates, nanoparticles/latex systems, ion-exchange resins and other polymeric gels and implants. These systems maintain prolonged drug contact with the absorptive surface preventing washout and nonproductive drug loss. (column 7, lines 25-40) These systems are interpreted as stabilizing agents in that they stabilize the drug contact with the absorptive surface, meeting limitations of claims 25-26. Meezan et al. discloses the method comprising administering via the ocular, nasal, nasolacrimal or inhalation route. (column 7, lines 40-55) Meezan et al. discloses the working examples of administering formulations comprising insulin plus dodecyl maltoside at concentrations of 0.25%, 0.375%, and 0.50%, (column 9, lines 60-65; column 10, table 1) meeting limitations of claims 8 and 13-16. Meezan et al. discloses insulin delivered intranasally in the form of a drop, (column 11, lines 1-10) meeting limitations of claims 20 and 22. Meezan et al. discloses in the field of art insulin is the classic example of such an agent whose obligatory use in insulin-dependent diabetes mellitus requires administration via injection. (column 1, line 40) The term "insulin-dependent diabetes mellitus" is known in the art as type 1 diabetes. 
With regard to claim 1 reciting "glucagon-like peptide-1 (GLP-1), a peptide thereof, or any analog thereof", the insulin disclosed by Meezan et al. is interpreted as a functional analog of GLP-1 providing the same function as increasing insulin levels and lowering blood glucose to treat diabetes. 
With regard to claim 11 reciting "the diabetes is type I DM", Meezan et al. discloses in the field of art insulin is the classic example of such an agent whose obligatory use in insulin-dependent diabetes mellitus, where the term "insulin-dependent diabetes mellitus" is known in the art as type 1 diabetes. 
Therefore the disclosure of Meezan et al. taken as a whole disclosing the method comprising administering a pharmaceutical composition comprising insulin (interpreted as a functional analog of GLP-1) plus dodecyl maltoside meets all limitations of claims 8-11, 13-16, 20, and 22-26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Meezan et al. (US 5,661,130, issued 26 Aug 1997, provided by Applicant in IDS mailed 04 Sep 2020) as applied to claims 8-11, 13-16, 20, and 22-26.
Meezan et al. discloses as above.
Meezan et al. does not specifically disclose the method where about 50 μL to about 200 μL of the intranasal formulation is administered to the nasal mucosal membrane of the subject.
Meezan et al. further teaches the amount of compound administered will, of course, be dependent on the subject being treated, the subject's weight, the severity of symptoms and the judgment of the prescribing physician. Generally, however, dosage will approximate that which is typical for known methods of administration of the specific compound. For example, for intranasal administration of insulin, an approximate dosage would be about 0.5 unit/kg regular porcine insulin. Additionally, an appropriate amount may be determined by one of ordinary skill in the art using only routine testing given the teachings herein (see Examples). (column 7, lines 10-25) Meezan et al. further teaches the working example in which rats were given 20 μL of eye drops composed of phosphate-buffered saline with or without 0.2% regular porcine insulin and 0.125-0.5% of the absorption enhancer to be tested. (column 9, lines 1-5) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Meezan et al. in order to select the optimum dosage through routine experimentation. One of ordinary skill in the art would have been motivated to modify the teachings of Meezan et al. with a reasonable expectation of success because Meezan et al. teaches one of ordinary skill in the art would have been motivated to select the optimum dosage through routine experimentation with a reasonable expectation of success, teaches effective dosages for intranasal administration of insulin are known in the art, and suggests the working example comprising administering 20 μL of eye drops as a starting point for experimentation to determine the appropriate amount.

Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meezan et al. (US 5,661,130, issued 26 Aug 1997, provided by Applicant in IDS mailed 04 Sep 2020) as applied to claims 8-11, 13-16, 20, and 22-26 and in view of KNUDSEN et al. (WO 2005/046716, effective filing date of priority document PA 2003 01689 filed 13 Nov 2003, cited in PTO-892). As the effective filing date of KNUDSEN et al. is the priority document citations will be found in the priority document PA 2003 01689 cited in PTO-892.
Meezan et al. teaches as above.
Meezan et al. does not specifically disclose the diabetes is type 2 DM. (claim 12) Meezan et al. does not specifically disclose the pharmaceutical composition comprises GLP-1 or the recited analog such as liraglutide. (claims 17-19)
KNUDSEN et al. teaches in the treatment of diabetes mellitus, many varieties of insulin formulations have been suggested and used. Normally, insulin formulations are administered by subcutaneous injection. (page 1, lines 20-30) KNUDSEN et al. teaches another peptide expected to become very important in the treatment of diabetes is glucagon-like peptide-1 (GLP-1) and analogs. (page 2, lines 5-20) KNUDSEN et al. teaches as the type 2 diabetes population is rapidly increasing in the world, there is a much larger need for simpler administration of more effective drugs. (page 2, lines 20-25) KNUDSEN et al. teaches in another aspect the present invention relates to a soluble pharmaceutical composition which comprises an insulinotropic peptide, a meal-related insulin peptide, a pharmaceutically acceptable preservative, a surfactant and optionally an isotonicity agent. The surfactant includes dodecyl β-D-glucopyranoside. (page 14, lines 15 to page 15, line 20) KNUDSEN et al. teaches GLP-1 analogs include liraglutide. (page 17, example 1; page 6, lines 5-15) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Meezan et al. in view of KNUDSEN et al. in order to substitute the insulin in the formulation taught by Meezan et al. with the GLP-1 or analog such as liraglutide taught by KNUDSEN et al. and to select the subject treated to be the type 2 diabetes population. One of ordinary skill in the art would have been motivated to combine Meezan et al. in view of KNUDSEN et al. with a reasonable expectation of success because both Meezan et al. and KNUDSEN et al. are drawn to therapeutic use of peptide active agents including insulin in the treatment of diabetes, KNUDSEN et al. teaches in the treatment of diabetes mellitus, many varieties of insulin formulations have been suggested and used, suggesting the ordinary artisan would be motivated to change the formulation for treatment of diabetes mellitus, and KNUDSEN et al. teaches another peptide expected to become very important in the treatment of diabetes is glucagon-like peptide-1 (GLP-1) and analogs, suggesting the ordinary artisan would be motivated to select the active agent to be glucagon-like peptide-1 (GLP-1) and analogs. One of ordinary skill in the art would have had a reasonable expectation of success to substitute the insulin in the formulation taught by Meezan et al. with the GLP-1 or analog such as liraglutide taught by KNUDSEN et al. because Meezan et al. teaches the formulation containing the peptide insulin or the formulation containing the peptide glucagon, suggesting a reasonable expectation of success to change the peptide agent in the formulation. One of ordinary skill in the art would have been motivated to select the subject treated to be the type 2 diabetes population because KNUDSEN et al. teaches as the type 2 diabetes population is rapidly increasing in the world, there is a much larger need for simpler administration of more effective drugs. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-17 and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,883,728 (reference patent) in view of Meezan et al. (US 5,661,130, issued 26 Aug 1997, provided by Applicant in IDS mailed 04 Sep 2020) and KNUDSEN et al. (WO 2005/046716, effective filing date of priority document PA 2003 01689 filed 13 Nov 2003, cited in PTO-892).
Claims 1-6 of the reference patent are drawn to a method of delivering a therapeutic composition to the central nervous system of a mammal, comprising intranasally administering a therapeutically effective amount of an aqueous composition comprising a therapeutic polypeptide and a compound selected from the group consisting of 1-O-n-dodecyl-beta-D-maltopyranoside, 1-O-n-decyl-beta-D-maltopyranoside, 1-O-n-tetradecyl-beta-D-maltopyranoside, and beta-D-fructopyranosyl-alpha-glucopyranoside monododecanoate, wherein the compound is present in the aqueous composition at a concentration between 0.125 g to 1 g per 100 ml of the aqueous composition. Claim 3 of the reference patent recites the polypeptide selected from the group including insulin and Glucagon-like peptide-1 (GLP 1). 
Claims 1-6 of the reference patent do not specifically recite a method of modulating insulin levels in a subject, said method comprising administering to said subject in need of insulin modulation. (claim 8)
Meezan et al. discloses and teaches as above.
KNUDSEN et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-6 of the reference patent in view of Meezan et al. and KNUDSEN et al. in order to select the method comprising administering to said subject in need of insulin modulation. One of ordinary skill in the art would have been motivated to combine Claims 1-6 of the reference patent in view of Meezan et al. and KNUDSEN et al. with a reasonable expectation of success because Claims 1-6 of the reference patent and Meezan et al. are drawn to intranasal administration of a peptide agent such as insulin, Claims 1-6 of the reference patent and Meezan et al. teach formulations comprising different peptide agents, and Meezan et al. and KNUDSEN et al. provide guidance for selection treatment of a subject in need of insulin modulation to treat diabetes type 1 or type 2. Further, Meezan et al. and KNUDSEN et al. suggest it would have been routine experimentation to select the optimal dosage and administration for the treatment.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623